Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-4 are present in this application.  Claims 1-2 are cancelled.  Claims 3-4 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 12/28/21 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 12/28/21 is acceptable for examination purposes.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double
patenting provided the reference application or patent either is shown to be commonly
owned with the examined application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions
of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for
applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in
which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. 	Claims 3-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3-4 of U.S. Patent No  10,390,282. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3-4 of U.S. Patent No  10,390,282 contains every element of claims 3-4 of the instant application and as such anticipates claims 3-4 of the instant application.

 	Both claim features of the instant application 17/563,978 and Patent No. 10,390,282 can be compared as follows:

Claims Comparison Table

        Instant Application 17/563,978
Patent No. 10,390,282
3. (New) A system for a user interface to an internet-of-things controller, comprising: one or more processors and programmable memory, wherein the system is configured: to accomplish receiving from a first end-user a first selection of a first application program that, when executed, can remotely access one or more internet-of-things devices, wherein data passed by the first end-user as one or more arguments, to one or more corresponding parameters of the first application program, adapts the first application program to perform specific behavior in a specific hardware environment; to accomplish accessing, in response to the first selection of the first application program, a first meta-data specification of a set of all potential arguments, for input to a first parameter, that are properly structured; to accomplish operating a first graphical user interface in conformance with the first meta-data specification, in order to permit the first end-user to create a first argument for input to the first parameter; to accomplish adding, in accordance with a first tabular meta-data node of the first meta- data specification, a first tabular data node to the first argument; to accomplish adding the first tabular data node, in accordance with the first tabular meta- data node, to require at least a first and a second key-value pairs; to accomplish identifying a first list-type meta-data node of the first meta-data specification, corresponding to a first key of the first key-value pair; to accomplish creating, as part of adding the first tabular data node, a first list-type data node corresponding to the first list-type meta-data node, wherein the first list-type data node is capable of representing an ordered listing of data; to accomplish receiving a first signal from the first end-user, while the first list-type data node is indicated in the first graphical user interface; Regarding App. No.: 17563978 Amendment filed: 2022/08/03 To: Commissioner for Patents Page 3 of 5 to accomplish identifying a first child meta-data node, that is a child of the first list-type meta-data node; to accomplish creating, in response to the first signal, and only in accordance with the first child meta-data node, a first child data node of the first list-type data node; to accomplish creating, in response to each additional signal from the end-user while the first list-type data node is indicated, and only in accordance with the first child meta-data node, an additional child data node of the first list-type data node; and to accomplish starting execution of the first application program with the first argument input to the first parameter.
3. (Currently amended) A method for a user interface to an internet-of-things controller, comprising: receiving from a first end-user, performed at least in part with a configuration of computing hardware and programmable memory, a first selection of a first application program that, when executed, can remotely access one or more internet-of-things devices, wherein data passed by the first end-user as one or more arguments, to one or more corresponding parameters of the first application program, adapts the first application program to perform specific behavior in a specific hardware environment; accessing, in response to the first selection of the first application program, performed at least in part with a configuration of computing hardware and programmable memory, a first meta-data specification of a set of all potential arguments, for input to a first parameter, that are properly structured; operating, performed at least in part with a configuration of computing hardware and programmable memory, a first graphical user interface in conformance with the first meta-data specification, in order to permit the first end-user to create a first argument for input to the first parameter; adding, in accordance with a first tabular meta-data node of the first meta-data specification, performed at least in part with a configuration of computing hardware and programmable memory, a first tabular data node to the first argument; adding, performed at least in part with a configuration of computing hardware and programmable memory, the first tabular data node, in accordance with the first tabular meta-data node, to require at least a first and a second key-value pairs; identifying, performed at least in part with a configuration of computing hardware and programmable memory, a first list-type meta-data node of the first meta-data specification, corresponding to a first key of the first key-value pair;  Regarding App. No.: 14936663 Amendment filed: 2019/05/22 To: Commissioner for Patents Page 3 of 7creating, as part of adding the first tabular data node, performed at least in part with a configuration of computing hardware and programmable memory, a first list-type data node corresponding to the first list-type meta-data node, wherein the first list-type data node is capable of representing an ordered listing of data; receiving, performed at least in part with a configuration of computing hardware and programmable memory, a first signal from the first end-user, while the first list-type data node is indicated in the first graphical user interface; identifying, performed at least in part with a configuration of computing hardware and programmable memory, a first child meta-data node, that is a child of the first list-type meta-data node; creating, in response to the first signal, and only in accordance with the first child meta- data node, performed at least in part with a configuration of computing hardware and programmable memory, a first child data node of the first list-type data node; creating, in response to each additional signal from the end-user while the first list-type data node is indicated, and only in accordance with the first child meta-data node, performed at least in part with a configuration of computing hardware and programmable memory, an additional child data node of the first list-type data node; and starting execution of the first application program, performed at least in part with a configuration of computing hardware and programmable memory, with the first argument input to the first parameter.
4. (New) A system for a user interface to an internet-of-things controller, comprising: one or more processors and programmable memory, wherein the system is configured: to accomplish receiving from a first end-user a first selection of a first application program that, when executed, can remotely access one or more internet-of-things devices, wherein data passed by the first end-user as one or more arguments, to one or more corresponding parameters of the first application program, adapts the first application program to perform specific behavior in a specific hardware environment; to accomplish accessing, in response to the first selection of the first application program, a first meta-data specification of a set of all potential arguments, for input to a first parameter, that are properly structured; to accomplish operating a first graphical user interface in conformance with the first meta-data specification, in order to permit the first end-user to create a first argument for input to the first parameter; to accomplish creating, in accordance with a first list-type meta-data node of the first meta-data specification, a first list-type data node of the first argument; to accomplish creating the first list-type data node to be capable of representing an ordered listing of data; to accomplish receiving a first signal from the first end-user while the first list-type data node is indicated in the first graphical user interface; Regarding App. No.: 17563978 Amendment filed: 2022/08/03 To: Commissioner for Patents Page 4 of 5 to accomplish identifying a first tabular meta-data node, that is a child of the first list-type meta-data node; to accomplish creating, in response to the first signal, and only in accordance with the first tabular meta-data node, a first tabular data node that is a child of the first list-type data node; to accomplish creating, in response to each additional signal while the first list-type data node is indicated, and only in accordance with the first tabular meta-data node, an additional tabular data node that is a child of the first list-type data node; to accomplish adding each tabular data node, in accordance with the first tabular meta- data node, to require at least a first and a second key-value pairs; and to accomplish starting execution of the first application program with the first argument input to the first parameter.
4. (Currently amended) A method for a user interface to an internet-of-things controller, comprising: receiving from a first end-user, performed at least in part with a configuration of computing hardware and programmable memory, a first selection of a first application program that, when executed, can remotely access one or more internet-of-things devices, wherein data passed by the first end-user as one or more arguments, to one or more corresponding parameters of the first application program, adapts the first application program to perform specific behavior in a specific hardware environment; accessing, in response to the first selection of the first application program, performed at least in part with a configuration of computing hardware and programmable memory, a first meta-data specification of a set of all potential arguments, for input to a first parameter, that are properly structured; operating, performed at least in part with a configuration of computing hardware and programmable memory, a first graphical user interface in conformance with the first meta-data specification, in order to permit the first end-user to create a first argument for input to the first parameter; creating, in accordance with a first list-type meta-data node of the first meta-data specification, performed at least in part with a configuration of computing hardware and programmable memory, a first list-type data node of the first argument; creating, performed at least in part with a configuration of computing hardware and programmable memory, the first list-type data node to be capable of representing an ordered listing of data; receiving, performed at least in part with a configuration of computing hardware and programmable memory, a first signal from the first end-user while the first list-type data node is indicated in the first graphical user interface; identifying, performed at least in part with a configuration of computing hardware and programmable memory, a first tabular meta-data node, that is a child of the first list-type meta- data node;  Regarding App. No.: 14936663 Amendment filed: 2019/05/22 To: Commissioner for Patents Page 5 of 7 creating, in response to the first signal, and only in accordance with the first tabular meta- data node, performed at least in part with a configuration of computing hardware and programmable memory, a first tabular data node that is a child of the first list-type data node; creating, in response to each additional signal while the first list-type data node is indicated, and only in accordance with the first tabular meta-data node, performed at least in part with a configuration of computing hardware and programmable memory, an additional tabular data node that is a child of the first list-type data node; adding, performed at least in part with a configuration of computing hardware and programmable memory, each tabular data node, in accordance with the first tabular meta-data node, to require at least a first and a second key-value pairs; and starting execution of the first application program, performed at least in part with a configuration of computing hardware and programmable memory, with the first argument input to the first parameter.


 	Examiner Note: Claims 3-4 would be allowable if overcome the double patenting rejection.

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163